Citation Nr: 1427928	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  06-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1972 and from January 1975 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2009, the Board remanded the Veteran's claims to afford him a Travel Board hearing; in February 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A copy of the transcript is of record.

In September 2011, the Board decided in part and remanded in part for additional evidentiary development. 

Most recently, in October 2012, the Board denied the claim and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in August 2013 vacating and remanding the matter to the Board for compliance with the JMR.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is necessary, pursuant to the August 2013 Court Order, prior to adjudication of the claim.  

In the August 2013 Order, the Court vacated and remanded the Board's decision, finding that the Board erred by failing to return the November 2011 VA examination and opinion as inadequate under Stegall v. West, 11 Vet. App. 268 (1998), because it did not comply with the terms of the Board's September 2011 remand, that specifically instructed the examiner to "consider the in and post-service treatment records, as well as the Veteran's contentions".  The Court found that the November 2011 VA examiner failed to address the Veteran's lay contentions and other relevant service medical records indicating that he had heartburn and chests pains during service or whether this symptomatology represented the origin of his hiatal hernia.  

As such, the Veteran should be afforded a new VA examination to determine whether the Veteran's hiatal hernia had its onset in or is otherwise medically related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the nature and etiology of his hiatal hernia.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After an examination and review of the claims file, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's hiatal hernia had its onset in or is otherwise medically related to service (to include a discussion of whether the Veteran's chest pains in service represented the origin of his hiatal hernia).  

In rendering the requested opinion, the physician should consider the in- and post-service treatment records, as well as the Veteran's lay contentions.  The examiner should specifically discuss;

1) A September 1985 treatment record that shows the Veteran was admitted to the hospital with chest pain.  The admission diagnosis was rule out myocardial infarction.  On discharge two days later, the diagnosis was changed to "non[-]cardiac chest pain, probable GI origin";

2) A post-service private June 2003 diagnosis of small sliding hiatal hernia with no reflux; 

3) Continued VA treatment for reflux and gastrointestinal symptoms and diagnosis of GERD and hiatal hernia; and 

4) The Veteran's continued reports that he suffered chest pains in service. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



